Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 1 of 37




           EXHIBIT A
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 2 of 37




GELLERT, SCALI, BUSENKELL & BROWN, LLC                        Filed and Attested by the
By:    Gary Seitz       Attorney I.D. No.: 52865             Office of Judicial Records
       Holly Miller Attorney I.D. No.: 203979                    25 NOV 2019 03:54 pm
                                                     JURY TRIAL DEMANDED
1628 John F. Kennedy Boulevard, Suite 1901           ASSESSMENT OF A.   SILIGRINI
                                                                     DAMAGES    IS
Philadelphia, Pennsylvania 19103                     REQUIRED
Ph: (215) 238-0010
Fx: (215) 238-0016                                   COMMERCE PROGRAM
gseitz@gsbblaw.com
hmiller@gsbblaw.com
Attorneys for Plaintiffs

_____________________________________
FRESHER START INC (“FSC”)                  :   IN THE COURT OF COMMON PLEAS
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :   PHILADELPHIA COUNTY
Philadelphia, PA 19103                     :
                                           :   NOVEMBER TERM, 2019
       and                                 :
                                           :   NO. _________________________
DAVID CIURLINO (“CIURLINO”)                :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :   JURY TRIAL DEMANDED
                                           :
       and                                 :
                                           :
STEVEN GELBART (“GELBART”)                 :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :
                                           :
       and                                 :
                                           :
CHESTNUT STREET                            :
CONSOLIDATED LLC (“CSC”)                   :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :
                                           :
                               Plaintiffs, :
                                           :
                v.                         :
                                           :
RCL MANAGEMENT LLC (“RCL”)                 :
c/o Bahaa Dawara and Imad Dawara           :
c/o Federal Bureau of Prisons              :



                                                                               Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 3 of 37




700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
BAHAA DAWARA (“Bahaa”)                    :
c/o Federal Bureau of Prisons             :
700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
IMAD DAWARA (“Imad”)                      :
c/o Federal Bureau of Prisons             :
700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
WESTCHESTER / ILLINOIS UNION :
INSURANCE COMPANY (“Chubb”)               :
436 Walnut Street, Philadelphia, PA 19106 :
                                          :
       and                                :
                                          :
DOE INDIVIDUALS (1-10)                    :
                                          :
       and                                :
                                          :
DOE ENTITIES (1-10)                       :
                                          :
                              Defendants. :
____________________________________:


                             COMPLAINT - CIVIL ACTION

                                  NOTICE TO DEFEND

     YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE
CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS AFTER THE COMPLAINT AND NOTICE ARE SERVED, BY
ENTERING A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY AND FILING
IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO THE PROCEED
WITHOUT YOU AND A JUDGMENT MAY BE ENTERED AGAINST YOU BY THE COURT
WITHOUT FURTHER NOTICE FOR ANY MONEY CLAIMED IN THE COMPLAINT OR
FOR ANY OTHER CLAIM OR RELIEF REQUESTED BY THE PLAINTIFF. YOU MAY
LOSE MONEY OR PROPERTY OR OTHER RIGHTS IMPORTANT TO YOU.




                                                                          Case ID: 191103370
      Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 4 of 37




     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.
                       Philadelphia Bar Association
                  Lawyer Referral and Information Service
                      1101 Market Street, 11th Floor
                          Philadelphia, PA 19107
                              (215) 238-6333

                                   AVISO

     LE HAN DEMANDADO A USTED EN LA CORTE, SI DESEA DEFENDERSE
CONTRA LAS QUEJAS PERSESENTADA, ES ABSOLUTAMENTE NECESSARIO QUE
USTED RESPONDA DENTRO DE 20 DIAS DESPUES DE SER SERVIDO CON ESTA
DEMANDA Y AVISO. PARA DEFENDERSE ES NECESSARIO QUE USTED, O SU
ABOGADO, REGISTRE CON LA CORTE EN FORMA ESCRITA, EL PUNTO DE VISTA
DE USTED Y CUALQUIER OBJECCION CONTRA LAS QUEJAS EN ESTA DEMANDA.

     RECUERDE: SI USTED NO RESPONDE A ESTA DEMANDA, SE PUEDE
PROSEGUIR CON EL PROCESO SIN SU PARTICPACION. ENTONCES, LA COUTE
PUEDE, SIN NOTIFICARIO, DECIDIR A FAVOR DEL DEMANDANTE Y REQUERIRA
QUE USTED CUMPLA CO TODAS LAS PROVISIONES DE ESTA DEMANDA. POR
PRAZON DE ESA DECISION, ES POSSIBLE QUE USTED PUEDE PERDER DINERO,
PROPIEDAD U OTROS DERECHOS IMPORTANTES. LLEVE ESTA DEMANDA A UN
ABOGADO IMMEDIATEMENTE.

     SE NO CONOCE A UN ABOGADO, LLAME AL “LAWYER REFERENCE
SERVICE” (SERVICIO DE REFERENCIA DE ABOGADOS), 215-238-6333.

                        Philadelphia Bar Association
                   Lawyer Referral and Information Service
                       1101 Market Street, 11th Floor
                           Philadelphia, PA 19107
                               (215) 238-6333




                                                                        Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 5 of 37




GELLERT, SCALI, BUSENKELL & BROWN, LLC
By:    Gary Seitz       Attorney I.D. No.: 52865
       Holly Miller Attorney I.D. No.: 203979        JURY TRIAL DEMANDED
1628 John F. Kennedy Boulevard, Suite 1901           ASSESSMENT OF DAMAGES IS
Philadelphia, Pennsylvania 19103                     REQUIRED
Ph: (215) 238-0010
Fx: (215) 238-0016                                   COMMERCE PROGRAM
gseitz@gsbblaw.com
hmiller@gsbblaw.com
Attorneys for Plaintiffs

_____________________________________
FRESHER START INC (“FSC”)                  :   IN THE COURT OF COMMON PLEAS
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :   PHILADELPHIA COUNTY
Philadelphia, PA 19103                     :
                                           :   NOVEMBER TERM, 2019
       and                                 :
                                           :   NO. _________________________
DAVID CIURLINO (“CIURLINO”)                :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :   JURY TRIAL DEMANDED
                                           :
       and                                 :
                                           :
STEVEN GELBART (“GELBART”)                 :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :
                                           :
       and                                 :
                                           :
CHESTNUT STREET                            :
CONSOLIDATED LLC (“CSC”)                   :
c/o Gellert, Scali, Busenkell & Brown, LLC :
1628 John F. Kennedy Blvd., Ste. 1901      :
Philadelphia, PA 19103                     :
                                           :
                               Plaintiffs, :
                                           :
                v.                         :
                                           :
RCL MANAGEMENT LLC (“RCL”)                 :
c/o Bahaa Dawara and Imad Dawara           :
c/o Federal Bureau of Prisons              :



                                                                               Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 6 of 37




700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
BAHAA DAWARA (“Bahaa”)                    :
c/o Federal Bureau of Prisons             :
700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
IMAD DAWARA (“Imad”)                      :
c/o Federal Bureau of Prisons             :
700 Arch St, Philadelphia, PA 19106       :
                                          :
       and                                :
                                          :
WESTCHESTER / ILLINOIS UNION :
INSURANCE COMPANY (“Chubb”)               :
436 Walnut Street, Philadelphia, PA 19106 :
                                          :
       and                                :
                                          :
DOE INDIVIDUALS (1-10)                    :
                                          :
       and                                :
                                          :
DOE ENTITIES (1-10)                       :
                                          :
                              Defendants. :
____________________________________:


                                        COMPLAINT

       Plaintiffs, Fresher Start Inc, David Ciurlino, Chestnut Street Consolidated LLC and Steven

Gelbart, by and through their undersigned counsel, Gellert Scali Busenkell & Brown LLC, hereby

file the following Complaint:

                                   NATURE OF ACTION

       1.     This action stems from the devastating story of 239 Chestnut Street (“239

Building”) and 241 Chestnut Street (“241 Building”), two magnificent Old City buildings in the




                                                                                        Case ID: 191103370
           Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 7 of 37




vibrant heart of historic Philadelphia that were devastated by a 4-alarm fire on February 18, 2018

(the “Fire”).

          2.      Plaintiffs, owners of commercial and residential space in the Buildings, principally

seek to recover contract damages from Defendants RCL and tort damages from its owners and

operators, Defendants Bahaa and Imad (together with Defendant RCL, “Defendants 1”) stemming

from the Fire that was started by Defendants Bahaa and Imad.

          3.      Prior to the Fire, Defendant RCL was a tenant on the commercial space in the

Buildings under a 2011 lease agreement (“Lease”) and operated a restaurant there. A true and

correct copy of the Lease is attached and marked as Exhibit A.

          4.      Plaintiffs also seek the payment of $100,000 in insurance proceeds from Chubb 2,

which issued a fire insurance policy for the aforementioned amount specifically naming Plaintiff

FSC as the beneficiary of said policy. A true and correct copy of the insurance policy evidencing

coverage of landlord’s property and the endorsement naming the landlord, Plaintiff FSC, as

additional insured (together, “Policy”) are attached and marked as Exhibits B1 and B2,

respectively.

          5.      Under the Lease, Defendant RCL was obligated to obtain over $620,132 in fire and

business interruption insurance coverage for the leased premises, but only obtained the

aforementioned $100,000 in fire coverage.

          6.      On February 18, 2018 at or about 3:11 a.m., instead of ensuring Defendant RCL’s

compliance with the Lease, Defendants Bahaa and Imad, seeking to defraud their insurance carrier


1
  Since Chubb is a defendant only in limited contract and bad faith counts at the very end of this
Complaint, it is not to be deemed part of the term “Defendants” as used throughout this Complaint. The
term “Defendants” is to be understood as referring only to Defendants RCL, Bahaa and Imad.

2
    See footnote 1 above.




                                                                                               Case ID: 191103370
         Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 8 of 37




Chubb and to harm their landlord and other residents of the Buildings, intentionally started the

Fire that destroyed or severely damaged the leased premises and Plaintiffs’ other real and tangible

property in the Buildings.

       7.      On July 18, 2019, a federal grand jury returned a 10-count indictment against

Defendants Bahaa and Imad (“Indictment”).

       8.      On October 16, 2019, Defendants Bahaa and Imad were arrested at the Philadelphia

International Airport. A true and correct copy of the Indictment, which was unsealed on the date

of the arrest, is attached and marked as Exhibit C.

       9.      On October 21, 2019, the Government filed Motions for Pretrial Detention against

Defendants Bahaa and Imad, highlighting a long list of financial fraud and wrongdoing,

commingling of assets, fraudulent transfer of assets among RCL Defendants and related parties,

dealing in vast amounts of cash, and other criminal and fraudulent wrongdoing. True and correct

copies of the Pretrial Detention Motions against Defendants Bahaa and Imad are attached and

marked as Exhibits D1 and D2, respectively.

       10.     On October 22, 2019, after an evidentiary hearing on the Government’s Motions

for Pretrial Detention, the U.S. District Court for the Eastern District of Pennsylvania found (a) by

a preponderance of the evidence that Defendants Bahaa and Imad were flight risks and (b) by clear

and convincing evidence they were a danger to other persons and the community. Based on these

findings, the court ordered Defendants Bahaa and Imad to remain in custody pending trial. True

and correct copies of the Pretrial Detention Orders pertaining to Defendants Bahaa and Imad are

attached as marked as Exhibit E1 and E2, respectively.

       11.     If convicted, Defendants Bahaa and Imad are facing mandatory minimum sentences

of 17 years in federal prison.




                                                                                           Case ID: 191103370
         Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 9 of 37




        12.     While Defendants Bahaa, Imad and RCL are believed to own real estate and

financial assets, they have a documented record of concealing and misrepresenting their assets,

including placing assets in straw owners’ names and dealing in large amounts of concealed cash.

        13.     By their conduct in setting the Fire to the Chestnut Street buildings where their

business was located, Defendants Bahaa, Imad and RCL also have a record of intentionally

destroying their own valuable property.

        14.     Defendants Bahaa and Imad are expected to face significant legal expenses as part

of their legal fees, which may diminish or eliminate their ability to pay damages to Plaintiffs.

        15.     Plaintiffs will be irreparably harmed if this Court does not prohibit the dissipation

and destruction of assets of Defendants Bahaa, Imad and RCL.

        16.     Accordingly, in addition to monetary relief set forth in this Complaint, Plaintiffs

seek this Court’s urgent help in imposing a constructive trust and freeze on Defendants’ assets

pending final resolution of this Complaint.

        17.     The facts set forth in this Complaint establish a substantive prima facie legal claim

and circumstances that support an asset freezing injunction; that there is a strong likelihood that

the Plaintiffs will prevail at trial on the merits (at the absolute least on their contract claims under

the Lease 3); assets exist that are at risk of destruction or dissipation to satisfy a judgment; and that

there is a significant risk that, without an injunction, those assets will be destroyed or dissipated.




3
 Plaintiffs are extremely likely to prevail at the very least on their contract claims under the Lease. These
claims are effectively a “documents case” because the obligation to provide $620,132 is obvious from the
plain reading of the Lease, and the fact that the Fire destroyed or severely damaged the leased premises
cannot be disputed. Plaintiffs do not need to reach the question of who set the Fire – the indisputable facts
and documents are sufficient for Plaintiffs to prevail on the $620,132 contract claim.




                                                                                                   Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 10 of 37




       18.     Given the conduct of Defendants giving rise to this Complaint and the Indictment,

out of concern for Plaintiffs’ and their principals’ safety, the business and personal addresses of

Plaintiffs (“Address List”) are in the possession of Plaintiffs’ counsel and shall be provided to the

Court for in camera review. Plaintiffs’ counsel will follow the Court’s instructions in publicly

filing these addresses or providing them to Defendants’ counsel.

                                             PARTIES

       19.     Plaintiff Fresher Start Inc (“FSC”) is a corporation organized and validly existing

under the laws of Pennsylvania with offices located at the address specified in the Address List.

Plaintiff FSC may be served at the address of its counsel listed in the caption of this Complaint.

       20.     Plaintiff Chestnut Street Consolidated LLC (“CSC”) is a limited liability company

organized and validly existing under the laws of Pennsylvania with offices located at the address

specified in the Address List. Plaintiff CSC may be served at the address of its counsel listed in

the caption of this Complaint.

       21.     Plaintiff David Ciurlino (“Ciurlino”) is an individual residing at the address

specified in the Address List. Plaintiff Ciurlino may be served at the address of its counsel listed

in the caption of this Complaint.

       22.     Plaintiff Steven Gelbart (“Gelbart”) is an individual residing at the address

specified in the Address List. Plaintiff Gelbart may be served at the address of its counsel listed in

the caption of this Complaint.

       23.     Defendant Imad Dawara (“Imad”) is an individual currently held in the custody of

the Federal Bureau of Prisons at 700 Arch St, Philadelphia, PA 19106.

       24.     Defendant Bahaa Dawara (“Bahaa”) is an individual currently held in the custody

of the Federal Bureau of Prisons at 700 Arch Street, Philadelphia, PA 19106.




                                                                                            Case ID: 191103370
       Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 11 of 37




       25.    Defendant RCL Management LLC (“RCL”) is a limited liability company

organized and existing under the laws of Pennsylvania with offices formerly located at 239

Chestnut Street, Philadelphia, PA 19106, which is the address presently stated in the publicly

available records of the Pennsylvania Department of State. The building at 239 Chestnut Street

was completely destroyed by the Fire and has been completely demolished, and Defendant RCL

has not provided a substitute address to the Pennsylvania Department of State. On information and

belief, Defendants Bahaa and Imad are the sole two owners, officers and principals of Defendant

RCL. Therefore, Defendant RCL is believed and deemed to be currently located for purposes of

service of process at the same place as its principals, Defendants Imad and Bahaa, namely at 700

Arch Street, Philadelphia, PA 19106, c/o Federal Bureau of Prisons.

       26.    Defendant Westchester (Illinois Union Insurance Company) (“Chubb”) is an

insurance company with offices located at 436 Walnut Street, Philadelphia, PA 19106.

                           FACTS COMMON TO ALL COUNTS

       27.    This action pertains to several pieces of real property (“Units”) located in the City

and County of Philadelphia and denominated as:

              •    239 Chestnut Street, Unit COMM-1, Philadelphia, PA 19006 (“Unit 239-C”)

              •    239 Chestnut Street, Unit RU-1, Philadelphia, PA 19006 (“Unit 239-1”)

              •    239 Chestnut Street, Unit RU-2, Philadelphia, PA 19006 (“Unit 239-2”)

              •    239 Chestnut Street, Unit RU-4, Philadelphia, PA 19006 (“Unit 239-4”)

              •    241 Chestnut Street, Unit B, Philadelphia, PA 19006 (“Unit 241-B”)

              •    241 Chestnut Street, Unit C, Philadelphia, PA 19006 (“Unit 241-C”)




                                                                                          Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 12 of 37




       28.     The Units at the respective 239 and 241 Chestnut Street addresses are part of the

239 Chestnut Condominium Association (“239 Association”) and the 241-243 Condominium

Association (“241 Association”), respectively (together, “Associations”).

       29.     The Units are described as Units 239-C, 241-B, 239-1, 239-2, 241-C, and 239-4.

       30.     Plaintiff CSC presently owns Unit 241-B and is the assignee of the rights of

Plaintiffs FSC and Ciurlino to recover damages from Defendants.

       31.     Plaintiffs FSC, Ciurlino and Gelbart retain ownership, possessory and occupancy

rights to Units 239-C, 239-1, 239-2 and 239-4. However, the 239 Building has been completely

destroyed, and the Units exist solely as Plaintiffs FSC’s and Ciurlino’s interests in the 239

Condominium Association, but no longer as physical real estate.

       32.     Venue lies in this Court because this action concerns real property located in

Philadelphia County and the acts and events giving rise to the action all took place in Philadelphia.

       33.     On February 18, 2018, Plaintiff FSC owned Units 239-C and 241-B, Plaintiff

Ciurlino owned Units 239-1, 239-2 and 241-C, and Plaintiff Gelbart owned Unit 239-4.

       34.     Plaintiff CSC presently owns Unit 241-B and is the assignee of the rights of

Plaintiffs FSC and Ciurlino to recover damages from Defendants.

       35.     Plaintiffs FSC, Ciurlino and Gelbart retain ownership, possessory and occupancy

rights to Units 239-C, 239-1, 239-2 and 239-4. However, the 239 Building has been completely

destroyed, and the Units exist solely as Plaintiffs FSC’s and Ciurlino’s interests in the 239

Condominium Association, but no longer as physical real estate.

       36.     Units 239-C, 239-1, 239-2 and 239-4 constitute all real estate that was completely

destroyed in the Fire that did not have insurance coverage. The owners of the only other unit in

the 239 Building (unit RU-3) had insurance coverage and declined to participate in the present




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 13 of 37




action out of fear for personal safety. Accordingly, Plaintiffs in this Complaint include all willing

owners of the 239 Building that was destroyed by the Fire.

                            FACTS RELATED TO CONTRACT CLAIMS

        37.     Plaintiffs’ contract claims concern Units 239-C and 241-B (“Leased Units”).

        38.     Unit 239-C was approximately 5,100 sf in size, and Unit 241-B was approximately

1,200 sf in size.

        39.     On January 11, 2011, Plaintiff FSC (as Landlord) and Defendant RCL (as Tenant)

entered into the Lease, contracting to rent lease the Leased Units.

        40.     Paragraph 8(A) of the Lease states in relevant part:

                       Tenant must at all times keep fire and liability insurance on the rented

                       premises for $500,000 repair and $1,000,000 liability. […] Tenant shall

                       also carry twelve (12) months' business interruption insurance.

                               (See Exhibit A, page 4)

        41.     Paragraph 2(B) of the Lease states: in relevant part

                       The rental payments during any renewal lease term, as created and as

                       permitted under the Lease, shall be $120,132.00 per year […].

                               (See Exhibit A, page 3)

        42.     On February 18, 2018, the Fire, among its other effects, completely destroyed Unit

239-C and severely damaged Unit 241-B.

        43.     As Landlord under the Lease, Plaintiff FSC relied on Defendant RCL obtaining the

$500,000 fire insurance coverage described in Paragraph 8(A) of the Lease to protect Plaintiff FSC

from possible losses due to fire damage to the Leased Units, and the $120,132 business interruption




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 14 of 37




insurance to cover Plaintiff FSC’s rental income from the Lease for one year, for an aggregate total

of $620,132 in required insurance coverage.

       44.     Plaintiff FSC’s losses related to the Fire far exceed the $620,132 amount for reasons

more fully described below.

       45.     Insurance for both Condominium Associations has been insufficient to restore even

the common elements of the Buildings. In particular:

               a. Hartford Insurance Company, the insurance carrier for 239 Association, has

                      paid 239 Association approximately $1,750,000 (net of 5% adjustor fees), or

                      approximately $120/sf, to cover the loss of the 14,300 square foot building at

                      239 Chestnut Street, which was the limit under the policy, while the cost of

                      reconstructing the common elements of the building is approximately $300/sf,

                      representing a $180/sf shortfall and loss;

               b. Hanover Insurance Company, the insurance carrier for 241 Association, has

                      paid 241 Association approximately $3,350,000 (net of 5% adjustor fees), or

                      approximately $140 per square foot, to cover the damage to the 24,000 square

                      foot building at 241-243 Chestnut Street, which was the limit under the policy,

                      while the cost of repairs of the common elements is approximately $4,800,000,

                   or $200 per square foot, representing a $60/sf shortfall and loss.

       46.     The above amounts and shortfalls are only related to common elements, and do not

include the cost of replacing interior improvements of the Leased Units, which is estimated at an

additional $200/sf.

       47.     Plaintiffs had no other insurance policies covering the Leased Units, and therefore

have received no recovery for damage to the Leased Units other than their proportionate benefits




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 15 of 37




from the policies carried by the respective Condominium Associations (or rather, their

proportionate losses in the corresponding policy shortfalls).

       48.     As a result of the Fire, the Leased Units sustained damage far in excess of the

$500,000 minimum fire coverage amount required to be provided by Defendant RCL by nature of

Unit 239-C being completely destroyed and the interior and many common elements and all

interior improvements of Unit 241-B having to be demolished to remediate smoke and water

damage. The following is a calculation of the estimated amount of damage to the Leased Units,

which totals $2,270,000:

               a. Unit 239-C:

                   •   Common Elements Shortfall: 5,100 sf x $180 = $918,000;

                   •   Interior Improvements: 5,100 sf x $200 = $1,040,000.

               b. Unit 241-B:

                   •   Common Elements Shortfall: 1,200 sf x $60 = $72,000;

                   •   Interior Improvements: 1,200 sf x $200 = $240,000.

       49.     As landlord under the Lease, Plaintiff FSC relied on Defendant RCL obtaining the

additional business interruption coverage to protect Plaintiff FSC’s right to rental income from the

Leased Units for a period of one year following a possible fire.

       50.     Rent owed under the Lease was $120,132 per year pursuant to Paragraphs 2(vi) and

2(B) of the Lease. This is the amount Plaintiff FSC would have received if Defendant RCL

obtained the proper insurance coverage.

       51.     Despite failing to provide the insurance coverage in the above amounts, Defendant

RCL has failed and refused to pay the $500,000 towards repairs of the Leased Units or the rent of

$120,132 during the first year after the Fire.




                                                                                           Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 16 of 37




        52.    At the time of the Fire, Defendant RCL also owed past due Rent under the Lease in

the amount of at least $64,000.


                                             COUNT I
                             BREACH OF LEASE AGREEMENT – 1
                                      MINIMUM DAMAGES
                      ALL PLAINTIFFS AGAINST DEFENDANT RCL

        53.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        54.    This Count I is a claim for the absolute minimum recovery to which Plaintiff FSC

is entitled as a result of the indisputable events and violations of the Lease, irrespective of

Defendants’ involvement in setting the Fire.

        55.    Defendant RCL is in breach of the Lease for its failure to obtain and maintain

adequate fire and business interruption insurance coverage and to compensate Plaintiff FSC for

damage to Leased Units arising from the Fire.

        56.    “[A] lease is in the nature of a contract and is to be controlled by principles of

contract law.” Pugh v. Holmes, 486 Pa. 272, 405 A.2d 897, 903 (1979).

        57.    To prove a breach of contract, a party must establish the following: “(1) the

existence of a contract, including its essential terms, (2) a breach of duty imposed by the contract,

and (3) resultant damages.” McCausland v. Wagner, 78 A.3d 1093, 1101 (Pa. Super. 2013)

(citation and internal quotation marks omitted).

        58.    As set forth above, the Lease was executed by Defendant RCL and Plaintiff FSC,

and therefore constituted an existing contract between them.

        59.    Defendants RCL’s failure to maintain insurance coverage in the amount of

$500,000 to cover repairs to the Leased Units constituted a breach of the Lease Agreement.



                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 17 of 37




       60.     Defendant RCL’s failure to maintain business interruption insurance coverage to

cover rent for one year in the amount of $120,132 constituted breach of the Lease Agreement.

       61.     Plaintiff FSC has sustained unrecovered damages in the amount $2,270,000 relating

to the destruction of and damage to the Leased Premises.

       62.     Plaintiff FSC has also sustained an additional $120,132 in damages because

Defendant RCL has not paid Rent under the Lease for a year after the Fire, plus ongoing damages

at the same annual rate.

       63.     Plaintiff FSC has also sustained an additional $64,000 in damages because

Defendant RCL has not paid Rent under the Lease prior to the Fire.

       64.     Irrespective of the cause of the Fire, Defendant RCL is responsible for

compensating Plaintiff FSC in the amount of at least $684,132, constituting the aggregate of

$500,000 for Defendant RCL’s failure to secure fire insurance, plus $120,132 for Defendant

RCL’s failure to secure business continuity insurance, plus $64,000 past due rent under the Lease.

       65.     Defendant RCL’s failure to compensate Plaintiff FSC in the amount of $684,132 is

a breach of the Lease Agreement.

       66.     Plaintiff FSC is entitled to recover those damages for default of Defendant RCL

under the Lease.

       67.     As such, Plaintiff FSC has set forth a prima facie case for Breach of Lease.

       68.     Plaintiffs have agreed to share in the recovery of damages from Defendants.

       WHEREFORE, Plaintiffs pray that the Court enter judgment in favor of Plaintiffs and

against Defendant RCL for damages arising out of default under the Lease Agreement in the

amount of $684,132, or in another amount determined by the Court, plus attorney’s fees and costs,

and for such other relief as may be proper and just.




                                                                                         Case ID: 191103370
         Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 18 of 37




                                             COUNT II
                                  BREACH OF LEASE AGREEMENT – 2
   ADDITIONAL DAMAGES, BREACH OF CORPORATE VEIL, JOINT RESPONSIBILITY
                          ALL PLAINTIFFS AGAINST DEFENDANTS

        69.      The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        70.      At all relevant times, Defendants Bahaa and Imad were the principals, owners,

officers and agents of Defendant RCL.

        71.      On February 18, 2018, Defendants Bahaa and Imad intentionally caused the Fire

on the Leased Premises.

        72.      The entire text of the Grand Jury Indictment (Exhibit C) is hereby incorporated

herein as if set forth in full.

        73.      The entire text of the Government’s Motions for Pretrial Detention (Exhibits D1

and D2) is hereby incorporated herein as if set forth in full.

        74.      The entire text of the Court’s Orders for Pretrial Detention (Exhibits E1 and E2) is

hereby incorporated herein as if set forth in full.

        75.      The setting of the Fire was a breach of the Lease by Defendant RCL, including but

not limited to a violation of Paragraph 27 (“Compliance with Laws”) of the Lease.

        76.      The setting of the Fire was an intentional act by principals of Defendant RCL which

pierced the corporate veil of Defendant RCL and removed the limited liability protection

Defendant RCL may have previously provided to Defendants Bahaa and Imad. Accordingly,

Defendants Bahaa and Imad are jointly and severally liable with Defendant RCL for all contract

damages sustained by Plaintiff FSC.




                                                                                            Case ID: 191103370
          Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 19 of 37




          77.   Defendants Bahaa and Imad intentionally and maliciously caused Defendant RCL

to breach the Lease as more fully set forth in Count I and engaged in fraudulent misconduct with

utter disregard for corporate governance or Defendant RCL’s contractual obligations.

          78.   The intentional setting of the Fire makes Defendants liable to Plaintiffs FSC and

CSC for the entirety of damage to the Leased Units, without limitation of what would have been

the insurance limit required under the Lease.

          79.   The commercial breaches of the Lease described in Count I (i.e., failure to provide

adequate insurance coverage for the Leased Units and follow procedures, such as not committing

arson and insurance fraud, that would have ensured Plaintiff FSC’s recovery in case of damage to

or destruction of the Leased Units) were also intentional and malicious acts by Defendants Bahaa

and Imad which pierced the corporate veil of Defendant RCL and removed the limited liability

protection Defendants Bahaa and Imad may have previously enjoyed as owners of Defendant RCL.

          80.   The minimum commercial damages under the Lease total $684,132, as more fully

described in Count I above.

          81.   The damage to Leased Premises totals $2,270,000.

          82.   The past due rent as of the date of the Fire was at least $64,000.

          83.   The loss of ongoing rents from the Leased Premises totals $200,000 as of the date

hereof.

          84.   The aggregate total of the amounts set forth in the foregoing three paragraphs is

$2,534,000.

          WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants in the amount of $2,534,000 or, in the alternative, for $684,132, for damages arising

out of the default under the Lease by nature of intentionally setting the Fire and intentionally,




                                                                                          Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 20 of 37




fraudulently and maliciously committing commercial breaches of the Lease, or in another amount

determined by the Court, plus attorney’s fees and costs, and for such other relief as may be proper

and just.


                                           COUNT III
         TRESPASS TO CHATTELS (INTENTIONAL DESTRUCTION OF PROPERTY)
                        ALL PLAINTIFFS AGAINST DEFENDANTS

        85.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        86.    Defendants Bahaa and Imad intentionally set the Fire to injure the property of

Plaintiffs.

        87.    Units 239-C, 239-1, 239-2 and 239-4, the combined area of which was 12,000 sf,

were completely destroyed by the Fire. As described, Plaintiffs’ losses stemming from the

destruction of Units in the 239 Building amount to approximately $380/sf. Accordingly, Plaintiffs’

total losses relating to the four Units in the 239 Building total $4,560,000 ($380 x 12,000).

        88.    Unit 241-B, the total area of which was 1,200 sf, was severely damaged by the Fire

and directly related events, causing Plaintiffs an unrecovered loss of approximately $260/sf, for a

total of $312,000 ($260 x 1,200).

        89.    Unit 241-C, the total area of which was 2,050 sf, was severely damaged by the Fire

and directly related events, causing Plaintiffs a pre-insurance loss of approximately $260/sf, for a

total of $585,000 ($260 x 2,250). Plaintiffs received $105,000 in insurance proceeds (net of

adjustor commissions of 5%) that partially covered the aforesaid damage to Unit 241-C. As a

result, Plaintiffs have sustained an unrecovered loss of $480,000 ($585,000 minus $105,000).




                                                                                           Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 21 of 37




       90.     Lost and past due rents from Leased Units amount to $264,000 as of the date hereof,

as more fully described in Count II.

       91.     The total amount of Plaintiffs’ damages set forth in the preceding three paragraphs

is $5,616,000 (“Total Damages”) not including lost rents from residential Units, summarized for

ease of reference as follows:

                Unit / Category                     Area SF      Loss per SF     Total Amount

                Unit 239-C                          5,100        $380 / sf            1,938,000
                Unit 239-1                          2,300        $380 / sf              874,000
                Unit 239-2                          2,300        $380 / sf              874,000
                Unit 239-4                          2,300        $380 / sf              874,000
                        239 Building – TOTAL:                                         4,560,000

                Unit 241-B                      1,200            $260 / sf              312,000
                Unit 241-C                      2,050            $260 / sf              585,000
                Unit 241-C (insurance recovery)                                       (105,000)
                        241 Building – TOTAL:                                           792,000

                Leased Units Rent – past due                                             64,000
                Leased Units Rent – ongoing                                             200,000
                               Rent – TOTAL:                                            264,000

                              TOTAL DAMAGES:                                          5,616,000


       92.     The facts set forth above in this Complaint establish that arson has been committed

by Defendants Bahaa and Imad. The evidence establishes (1) incendiary origin of the Fire and (2)

a connection between the Defendants and the Fire.

       93.     The connection between the Defendants Bahaa and Imad and the Fire is established

with evidence: (1) of these Defendants’ motives to set the Fire, and (2) the opportunity of these

Defendants to set the Fire.




                                                                                         Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 22 of 37




        94.    The setting of the Fire by Defendants Bahaa and Imad was a reckless and malicious

act that caused severe financial harm to Plaintiffs in a combined amount totaling $5,616,000 with

respect to all Units that are part of this Complaint.

        95.    Plaintiffs are entitled to punitive damages due to the malicious actions of

Defendants Bahaa and Imad.

        WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants RCL, Imad and Bahaa in the amount of $5,616,000 for damages arising out of the Fire,

plus punitive damages in the discretion of the Court, or another amount determined just and fair

by the Court, plus attorney’s fees and costs, and for such other relief as may be proper and just.


                                            COUNT IV
                       NEGLIGENT DESTRUCTION OF PROPERTY
                        ALL PLAINTIFFS AGAINST DEFENDANTS

        96.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        97.    In the alternative, Defendants acted with negligence or gross negligence, which

caused the Fire that injured the property of Plaintiffs.

        98.    As more fully set forth above, Plaintiffs sustained total damages of $5,616,000 in

the form of damage and destruction of the Units as a result of the Fire.

        WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants RCL, Imad and Bahaa in the amount of $5,616,000 for damages arising out of the Fire,

or another amount determined just and fair by the Court, plus attorney’s fees and costs, and for

such other relief as may be proper and just.




                                                                                           Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 23 of 37




                                                COUNT V
                  STRICT LIABILITY FOR ULTRA HAZARDOUS ACTIVITY
                           ALL PLAINTIFFS AGAINST DEFENDANTS

        99.     The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        100.    In the alternative, Defendants engaged in ultrahazardous activity that started the

Fire that injured the property of Plaintiffs.

        101.    As more fully set forth above, Plaintiffs sustained total damages of $5,616,000 in

the form of damage and destruction of the Units as a result of the Fire.

        102.    Defendants are strictly liable for all losses and damages flowing from their ultra-

hazardous activity.

        WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants RCL, Imad and Bahaa in the amount of $5,616,000 for damages arising out of the Fire,

or another amount determined just and fair by the Court, plus attorney’s fees and costs, and for

such other relief as may be proper and just.


                                                COUNT VI
                              LIABILITY FOR CIVIL CONSPIRACY
               ALL PLAINTIFFS AGAINST DEFENDANTS RCL, BAHAA, IMAD,
                          DOE INDIVIDUALS AND DOE ENTITIES

        103.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        104.    Defendants RCL, Bahaa, Imad and Doe Individuals and Doe Entities were each

involved in an unlawful objective to intentionally set the Fire to injure the property of Plaintiffs.




                                                                                             Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 24 of 37




        105.   The Defendants set forth in this Count came to an agreement on the objective or

means to achieve the objective of setting the Fire.

        106.   The Defendants set forth in this Count committed overt acts in furtherance of the

conspiracy as set forth above.

        107.   These Defendants’ actions resulted in causing an injury to the property interests of

Plaintiffs and the resulting damages to the Plaintiffs as set forth above.

    WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants RCL, Bahaa, Imad, Doe Individuals and Doe Entities in the amount of $5,616,000 for

damages arising out of the Fire, or another amount determined just and fair by the Court, plus

attorney’s fees and costs, and for such other relief as may be proper and just.


                                              COUNT VII
                                      VICARIOUS LIABILITY
                        ALL PLAINTIFFS AGAINST DEFENDANT RCL

        108.   The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        109.   At all times relevant hereto, Defendants Bahaa and Imad were acting in the course

and scope of his employment as agent, servant or employee of defendant RCL, and their acts as

set forth herein caused the injuries and damages suffered by Plaintiffs.

        110.   Defendant RCL is vicariously liable for the acts, commissions, or omissions of

Bahaa and Imad, as fully as if it performed the acts or omissions itself.

        111.   As a result of the intentional acts, negligence and breaches of Defendants Bahaa

and Imad, Plaintiffs have suffered the injuries and losses set forth herein.




                                                                                          Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 25 of 37




        112.   The conduct of Defendants was outrageous and in willful and reckless disregard to

Plaintiffs’ property interests, thus entitling Plaintiffs to an award of punitive damages.

    WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants in an amount in excess of $50,000 for damages arising out of the Fire in an amount

determined just and fair by the Court, plus attorney’s fees and costs, and for such other relief as

may be proper and just.


                                            COUNT VIII
                                     CONSTRUCTIVE TRUST
                          ALL PLAINTIFFS AGAINST DEFENDANTS

        113.   The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        114.   In the alternative, Plaintiffs have been wrongfully deprived of their rights due to

Defendants obtaining or holding legal property rights to various assets which they should not

possess due to unjust enrichment or property interference.

        115.   As an additional claim and remedy, Plaintiffs seek the imposition of a constructive

trust on all assets and things of value, of any kind or description which were improperly diverted

from Defendant RCL to any of the other Defendants.

        116.   In addition to damages, Plaintiffs seek payment and return of all profits, assets or

benefits acquired by any of the defendants through use of the funds or assets on which a

constructive trust has been imposed.

        117.   Plaintiffs are extremely likely to prevail on Count I hereof, for damages sustained

under a Lease Agreement for failure of the tenant to obtain the insurance agreed. Defendants’

liability is established based on the plain text of the Lease and the undisputed fact that the Leased

Premises have been destroyed by the Fire, without the need for any further fact-finding.


                                                                                             Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 26 of 37




        118.    The Government’s Motions for Pretrial Detention (Exhibits D1 and D2) contain

descriptions of Defendants Bahaa’s and Imad’s record of hiding, obfuscating and destroying their

assets (“Detention Motion”). The entire text of the Detention Motion is incorporated herein by

reference as if set forth in full.

        119.    In particular, the Government’s Motions for Pretrial Detention highlight the

following facts pertinent to the present civil Complaint:

                a. Imad Dawara [Defendant Imad], and his brother, co-defendant Bahaa Dawara

                     [Defendant Bahaa], intentionally set fire to their business, the Revolution Diner

                     [Restaurant operated by Defendant RCL], located at 239-41 Chestnut Street in

                     Philadelphia, during the early morning hours of February 18, 2018.

                b. The brothers conspired to commit the violent crime out of a dual motivation:

                     financial desperation and retribution against the landlord [Plaintiffs FSC and

                     Ciurlino] and other tenants of the building [Plaintiff Gelbart].

                c. The Dawara brothers were struggling in their business and had a history of

                     fighting with their landlord.

                d. By October 2015, their landlord sent the Dawara brothers a Notice of Default

                     and Breach of Lease, citing numerous violations which included 26 citations

                     from the Pennsylvania State Police Bureau of Liquor Control Enforcement.

                e. In response, Imad Dawara threatened the landlord that he would destroy the

                     place if the landlord attempted to evict them.

                f. In November 2015, the Court of Common Pleas of Philadelphia County

                     prohibited the defendants from engaging the services of a disc jockey, providing




                                                                                             Case ID: 191103370
Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 27 of 37




        live entertainment, and allowing the use of tobacco products (including hookah)

        on the premises unless they had the proper permits.

     g. In November 2015, their landlord sent the defendants a Notice of Intent to

        terminate their lease.

     h. By October 2017, the Dawara brothers had ceased all business operations for

        RCL Management at 239-241 Chestnut Street.

     i. The brothers attempted to sell their business, but as they had failed to renew

        their lease or pay rent, no one would buy it.

     j. On January 31, 2018, their landlord directed the defendants to vacate the

        premises by February 2, 2018 and advised the defendants that they owed over

        $64,000 in overdue payments.

     k. On the very same day that the defendants were ordered to vacate the premises,

        despite no longer doing any business at that location, Imad Dawara contacted

        an insurance broker [a broker for Defendant Chubb] to inquire about purchasing

        insurance for 239-241 Chestnut Street.

     l. In obtaining this new insurance policy, Imad Dawara asked the insurance broker

        repeatedly how he would be paid “if there was a fire.”

     m. Imad Dawara and his brother have significant ties to their native land of Syria

        and neighboring countries.

     n. Upon arrest, Imad and Bahaa Dawara, both naturalized U.S. citizens, claim to

        have maintained their citizenship in Syria, although the United States

        government does not recognize this alleged dual citizenship.

     o. In addition to their U.S. Passports, both defendants have Syrian passports.




                                                                               Case ID: 191103370
Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 28 of 37




     p. Travel records reveal that in June 2019, Imad Dawara traveled out of the United

        States to Qatar and Lebanon, returning in August 2019. During this trip, Imad

        Dawara celebrated Bahaa Dawara’s marriage to a Syrian citizen with their

        respective families.

     q. Bahaa Dawara has traveled out of the United States eight times in the last five

        years, with the majority of those trips to the Middle East.

     r. A potential witness close to Imad Dawara reported that Imad Dawara is

        currently building a house in Syria.

     s. Both brothers have established familial and recent ties to Syria. They have also

        demonstrated a propensity to deceive and commit fraud to advance their own

        agenda in a variety of ways.

     t. Imad and Bahaa Dawara’s many business entities are currently under

        investigation. Since opening their nightclub on Delaware Avenue, “B-Side,”

        they directed two other individuals to use their names as the listed owners of

        the club and the liquor license that they need to operate the club. This fact is not

        in dispute; indeed, Imad Dawara admitted this deception during the

        “Examination Under Oath” related to his insurance claim related to the arson.

     u. The government’s financial analysis revealed the possible existence of cash

        hoards deliberately kept from bank accounts to avoid detection by the

        government.

     v. Imad Dawara recently offered $500,000 – in cash – to his neighbor in

        Swarthmore, Pennsylvania, in order to buy the neighbor’s home for Bahaa

        Dawara to live there.




                                                                                  Case ID: 191103370
         Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 29 of 37




         120.    On October 22, 2019, the Motions for Pretrial Detention were granted after a

 hearing by the U.S. District Court for the Eastern District of Pennsylvania. During the hearing,

 facts relevant to the Motion were deemed proven either by preponderance of evidence or by clear

 and convincing evidence. The full texts of orders of U.S. Magistrate Judge Timothy R. Rice

 (Exhibits E1 and E2) are incorporated herein by reference as if set forth in full.

         121.    Defendants Bahaa and Imad have a record of hiding and obfuscating their assets.

         122.    Defendants Bahaa and Imad have a record of using petty cash to conduct business

 and personal affairs, such as buying and selling real estate.

         123.    Defendants Bahaa and Imad have substantial overseas holdings, such as real estate

 in Syria.

         124.    Plaintiffs’ recovery of damages under Count I is likely to be hindered or impossible

 unless a constructive trust is imposed over the assets of Defendants.

         WHEREFORE, Plaintiffs pray that the Court enter judgment imposing constructive trust

 over all assets of Defendants Bahaa, Imad and RCL, whether held in their names or the names of

 any third parties.


                                             COUNT IX
                              PIERCING THE CORPORATE VEIL
             ALL PLAINTIFFS AGAINST DEFENDANTS JOHN DOE ENTITITES

         125.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

         126.    The Government’s investigation has revealed the following:

             a. Defendants Imad’s and Bahaa’s many business entities are currently under

                 investigation. Since opening their nightclub on Delaware Avenue, “B-Side,” they




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 30 of 37




               directed two other individuals to use their names as the listed owners of the club

               and the liquor license that they need to operate the club. This fact is not in dispute;

               indeed, Defendant Imad admitted this deception during the “Examination Under

               Oath” related to his insurance claim related to the arson. Defendant Chubb is

               believed to be in possession of the relevant transcript and documents.

           b. The Government’s financial analysis revealed the possible existence of cash hoards

               deliberately kept from bank accounts to avoid detection by the Government.

           c. Defendant Imad recently offered $500,000 – in cash – to his neighbor in

               Swarthmore, Pennsylvania, in order to buy the neighbor’s home for Defendant

               Bahaa to live there

       127.    The evidence uncovered by the Government establishes that Defendants Bahaa and

Imad dominated and controlled the Doe Entities to commit intentional torts, fraudulent, wrongful

or unjust acts against the public including Plaintiffs.

       128.    Defendants Bahaa and Imad utilized the Doe Entities to hide or obscure their

wealth, ownership and control to hinder and delay their creditors.

       129.    Plaintiffs were or may be harmed as a result of the intentional, fraudulent, wrongful

or unjust acts of Defendants Bahaa and Imad.

       130.    Defendants Bahaa and Imad purposefully directed and controlled the operations of

the Doe Entities.

       131.    Defendants Bahaa and Imad failed to provide Defendant RCL with capital

sufficient to carry on any business other than for their own needs, while maliciously causing

Defendant RCL to incur liabilities to Plaintiffs.




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 31 of 37




        132.   Defendant RCL was insufficiently capitalized, resulting in its inability to pay its

debts as they became due despite the creation of RCL for the sole benefit of Defendants Bahaa and

Imad.

        133.   Bahaa and Imad Defendants knew or should have known that Defendant RCL was

inadequately capitalized.

        134.   Defendants Bahaa and Imad commingled their personal assets, RCL assets and the

asset of the John Doe Entities.

        135.   Corporate formalities were not generally observed with respect to Defendant RCL

and the Doe Entities.

        136.   Defendants Bahaa and Imad and Doe Entities are believed to be all involved in the

same line of business.

        137.   Creditors of Defendant RCL, including Plaintiff FSC, relied on Defendants Bahaa’s

and Imad’s representations that the Doe Entities were divisions of Defendant RCL and an integral

component of the overall enterprise and not separate corporate entities. They had no reason to

believe that they were dealing with a separate entity due to the representations and control

exhibited by Defendants.

        138.   In all aspects of their business, the Defendants functioned with Doe Entities as a

single entity and should be treated as such.

        WHEREFORE, Plaintiffs pray this Honorable Court for judgment against Defendants

RCL, Bahaa, Imad and Doe Entities, jointly and severally, and an Order directing (1) that the

corporate forms of the Defendant RCL and all entities owned or controlled by the Defendants Doe

Entities be disregarded to the full extent of claims in this Complaint; (2) that the corporate veil of

Defendant RCL and Defendants Doe Entities be pierced such that the assets of all entities are




                                                                                            Case ID: 191103370
            Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 32 of 37




considered assets of Defendants RCL, Bahaa and Imad for all intents and purposes; and, (3) that

the assets of Defendants Doe Entities be considered assets of Defendants RCL, Imad and Bahaa

for all intents and purposes.


                                             COUNT X
                             INJUNCTIVE RELIEF – ASSET FREEZE
                         ALL PLAINTIFFS AGAINST DEFENDANTS

        139.     The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        140.     The unusual circumstances in this case warrant a preliminary injunction preventing

Defendants RCL, Imad and Bahaa from dissipating or destroying their assets.

        141.     The six factors relevant to the granting of preliminary injunctive relief are: (1)

immediate and irreparable harm that cannot be adequately compensated by money damages; (2)

greater injury would result from refusing the injunction than from granting it; (3) the preliminary

injunction restores the parties to their status as it existed before the alleged wrongful conduct; (4)

the movant is likely to prevail on the merits; (5) the preliminary injunction is reasonably suited to

abate the offending activity; and (6) the preliminary injunction will not adversely affect the public

interest.

        142.     Plaintiffs are facing immediate and irreparable harm resulting from the defendants

ongoing scheme to render themselves judgment–proof from any verdict. The reason why this

immediate and irreparable harm could not be adequately compensated by money damages is that

defendants’ specific scheme consists of making money damages uncollectible.

        143.     To prevent undue harm to the Defendants flowing from the injunction, the

preliminary injunction sought in this case is narrowly tailored to the harm presented. The




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 33 of 37




injunction seeks to that protect Plaintiffs’ right to collect a judgment if they prevail at trial, while

protecting Defendants’ right to run their businesses and reinvest or otherwise use the proceeds of

any property sales subject to court review.

       144.    Although it will likely be impossible to run the businesses from the Philadelphia

Detention Center where Defendants Bahaa and Imad are being held, Plaintiffs seek a preliminary

injunction that is reasonably suited to prohibit the offending activity but does not prevent the

Defendants from engaging in the lawful conduct of running their business.

       145.    The preliminary injunction sought relates the value of the assets encumbered to the

likely value of the expected judgment.

       146.    Plaintiffs are extremely likely to prevail on Count I for reasons set forth above.

       147.    Plaintiffs are likely to prevail on Counts II and III after further proceedings.

       148.    Plaintiffs are likely to prevail on Count IV either immediately or after further

proceedings.

       149.    As proven by the Government by a preponderance of the evidence, Defendants have

a record of hiding and obfuscating their assets.

       150.    As proven by the Government by clear and convincing evidence, Defendants

present a danger to the community, which danger includes the possibility of Defendants’

destroying their own assets.

       151.    Defendants have a record of using petty cash to conduct business and personal

affairs, such as buying and selling real estate.

       152.    Defendants have substantial overseas holdings, such as real estate in Syria.

       153.    Defendants have no lawful right under Pennsylvania law to dissipate assets for the

purpose of becoming judgment proof.




                                                                                              Case ID: 191103370
           Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 34 of 37




        154.    The preliminary injunction does not negatively affect the public interest in any

respect.

        155.    Unless an immediate asset freeze is imposed on all assets of Defendants, a

collection of a judgment resulting from Count I and other Counts of this Complaint is unlikely to

be possible.

        WHEREFORE, Plaintiffs pray that the Court enter a preliminary injunction freezing all

the assets of Defendants and monitoring the assets pending the outcome of this case.


                                           COUNT XI
                                   INSURANCE CONTRACT
               PLAINTIFFS FSC AND CSC AGAINST DEFENDANT CHUBB

        156.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        157.    Plaintiff FSC is a beneficiary of an insurance policy and endorsement issued by

Chubb covering the Leased Premises, as evidenced by Exhibits B1 and B2, with relevant portions

highlighted (“Policy”).

        158.    The Policy provides for $100,000 in coverage for “Damage to Premises Rented to

[RCL].”

        159.    The Policy names Plaintiff FSC as “Additional Insureds – Managers or Lessors of

Premises.”

        160.    The Leased Units are the subject premises covered by the Policy.

        161.    The Leased Units sustained damage in excess of $100,000.

        162.    Chubb has not paid $100,000 to Plaintiff FSC.




                                                                                        Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 35 of 37




        163.    Plaintiff CSC currently owns the only physically surviving real property that

remains of Leased Units.

        WHEREFORE, Plaintiffs FSC and CSC pray that the Court enter judgment in their favor

and against Defendant Chubb in the amount of $100,000, plus attorney’s fees and costs, and for

such other relief as may be proper and just.


                                           COUNT XII
                                            BAD FAITH
                     PLAINTIFF FSC AGAINST DEFENDANT CHUBB

        164.    The foregoing Paragraphs are incorporated herein by reference as though set forth

at length.

        165.    Plaintiff FSC is a first party beneficiary of the Policy issued by Chubb covering the

Leased Units.

        166.    The Policy provides for $100,000 in coverage for “Damage to Premises Rented to

[RCL].”

        167.    The Policy names Plaintiff FSC as “Additional Insureds – Managers or Lessors of

Premises.”

        168.    The Leased Units are the subject premises covered by the Policy.

        169.    The Leased Units sustained damage in excess of $100,000.

        170.    Chubb has not paid $100,000 to Plaintiff FSC.

        171.    Chubb’s failure to pay Plaintiff FSC is without justification.

        172.    Chubb’s conduct amounts to unfair claim settlement practices involving clear ﬁrst-

party insurance coverage.




                                                                                            Case ID: 191103370
        Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 36 of 37




       173.    Plaintiffs have an implied, private cause of action under an Unfair Trade Practices

Act against Chubb that includes an unfair claim settlement practice.

       174.    Plaintiffs have sustained damages including prejudgment interest and legal

expenses, consequential, and incidental, damages for economic loss and mental distress.

       WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendant Chubb in the amount of $100,000, plus prejudgment interest and legal expenses,

consequential, and incidental, damages for economic loss and mental distress, punitive damages

and for such other relief as may be proper and just.


                                        JURY DEMAND

       Plaintiff demands jury by trial of all matters triable thereby.



                                      Respectfully submitted,

                                      GELLERT, SCALI, BUSENKELL & BROWN, LLC

       Date: 11/25/2019               By:      /s/ Gary Seitz
                                              Gary Seitz
                                              Attorney for Plaintiffs
                                              Fresher Start, Inc.
                                              David Ciurlino
                                              Chestnut Street Consolidated, LLC
                                              Steven Gelbart




                                                                                          Case ID: 191103370
       Case 2:21-cv-03046-ER Document 20-3 Filed 08/02/21 Page 37 of 37




                                       VERIFICATION

The undersigned hereby verifies that the factual statements made in the foregoing Complaint are
true and correct to the best of my knowledge and belief. I understand that false statements made
herein are subject to penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to
authorities.


                                                   ______________________________
                                                   Fresher Start, Inc. by its duly authorized
                                                   Representative, David Ciurlino


                                                   ______________________________
                                                   David Ciurlino


                                                   _______________________________
                                                   Chestnut Street Consolidated, LLC by its
                                                   duly authorized Representative, Steven
                                                   Gelbart


                                                   ______________________________
                                                   Steven Gelbart

Date: 11/25/2019




                                                                                        Case ID: 191103370
